—Judgment, Supreme Court, New York County (Jerome Hornblass, J., at hearing; Frederic Berman, J., at jury trial and sentence), rendered April 1, 1997, convicting defendant of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the hearing court’s finding that the weapon in question was discovered when the officer observed, from his lawful vantage point outside the vehicle, the outline of a pistol in a pouch attached to the back of a front seat. The chain of suspicious events leading up to and including the continued movements of the individuals in the back seat of the car after being directed to remain still and to keep their hands visible, coupled with the observation of one of the individuals kicking a case beneath the seat, provided the officers with ample justification for the limited intrusion of opening the car door for safety purposes (see, People v David L., 56 NY2d 698, revg on dissenting mem 81 AD2d 893, 895-896, cert denied 459 US 866).
The verdict was not against the weight of the evidence. The statutory presumption of Penal Law § 265.15 (3) and the totality of the evidence supports the jury’s verdict. Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.